Exhibit 21 List of Subsidiaries, as of December 7, 2007 Key Technology, Inc., an Oregon corporation (the Registrant) · Key Technology Holdings USA LLC, an Oregon limited liability company · Suplusco Holding B.V., a Netherlands corporation · Key Technology B.V., a Netherlands corporation · Key Technology AMVC LLC, an Oregon limited liability company · Key Technology Australia Pty Ltd. · Freshline Machines Pty Ltd. · Productos Key Mexicana S. de R.L. de C.V. ·Key Technology (Shanghai) Trading Co. Ltd.
